ON APPELLANT’S MOTION FOR REHEARING
BELCHER, Judge.
A purported statement of facts was received by the clerk of this court on October 9,1957, which was more than two hundred days after notice of appeal was given. The court reporter’s certificate thereto bears the date of October 4, 1957. It fails to show that it had been approved by the trial judge or the appellant and the attorney representing the state. Also, it fails to show that it had been filed with the clerk of the trial court.
Under the record, this court is not authorized to consider such a purported statement of facts.
Art. 759a, Vernon’s Ann. C.C.P.; Jaynes v. State, 164 Texas Cr. Rep. 147, 296 S.W. (2d) 934; Keener v. State, 164 Texas Cr. Rep. 439, 300 S.W. (2d) 85; Hankins v. State, 163 Texas Cr. Rep. 553, 294 S.W. (2d) 850; Anaya v. State, 292 S.W. (2d) 108.
Appellant’s motion for rehearing is overruled.
Opinion approved by the court.